Title: To John Adams from John Thaxter, 1 September 1780
From: Thaxter, John
To: Adams, John


     
      
       1st. Septr. 1780
      
     
     There is this day a Confirmation of the News of the taking the fleet mentioned in my Letter—with this addition that there is 62 instead of 55 taken—they had great quantities of provisions and warlike Stores on board, a considerable quantity of Brass Ordinance also, which they were carrying to their fleets and Armies—this Event is very unhappy for the English, and has sunk their funds. The Number of Sailors I know not—whether any soldiers or not I am equally uncertain—it is however probable that there are many of both.
     I have said in the same Letter that the Cte. D’Estaing was to command the Combined fleets—I am not certain of that—there is no End to the Reports—that he is in Spain is certain—every thing else of him and the destination of the combined fleets is envelopped in Mysteries more perplexing than the prophecies. This being the Case, all one has to do is, to pray for more wisdom, and for the prosperity and success of him and the fleets.
     
     
      Sept. 3d
     
     The Description of the Exchange in London upon the Confirmation of the News of the loss of the fleets mentioned in my letter.
     “The long faces, the gloomy Shades of discontent, the motley of painful Attitudes, the Concert of murmurs, Sighs and yawnings upon different Tones, the stupid Aspects, the fuller silence of some, the stifled laughter of others, the bursts of fury of certain Groupes, the deafening Imprecations of some others, in general the convulsive Agitation of this Multitude, which resembled an Ant’s Nest disturbed by the first stroke of a Spade, forms a Picture more easy to be imagin’d than described, and well worthy the pen of an Addison and the pencil of an Hogarth.”
     This Picture is taken from the life, but not yet published according to Act of Parliament.
     I have transcribed the above for your Amusement, and hope I shall not fail of my Object.
     NB. The Soldiers and Sailors amounted to nearly 4.000—the loss is computed at a million and an half Sterling.
     
      J. T.
     
    